
	
		II
		110th CONGRESS
		2d Session
		S. 2826
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the 8/29 Investigation Team to examine the
		  events beginning on August 29, 2005, with respect to the failure of the flood
		  protection system in response to Hurricanes Katrina and Rita, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 8/29 Investigation Team
			 Act.
		2.FindingsCongress finds that—
			(1)Hurricanes
			 Katrina and Rita, which struck the United States in 2005, caused almost
			 $200,000,000,000 in total economic losses, including insured and uninsured
			 losses;
			(2)multiple reviews
			 have been conducted with respect to assessing the failure of each flood
			 detection system and related infrastructure since August 2005, but few
			 definitive recommendations have been offered, and Congress has not been
			 provided with specific proposals for action;
			(3)to the extent the
			 United States continues to face the possibility of another significant flood
			 protection system failure and the possible resulting devastation and damage, a
			 proper technical and investigative review is needed; and
			(4)the most
			 efficient and effective approach to assessing the failure of the flood
			 protection system and subsequent devastation is—
				(A)to establish a
			 bipartisan investigation team of experts to study—
					(i)the
			 management, construction, and funding of levee, flood control, coastal
			 reconstruction, and hurricane protection projects; and
					(ii)the means by
			 which the Federal Government responds to catastrophic disasters and by which
			 the Federal Government prepares and develops contingency plans and disaster
			 preparations; and
					(B)to require the
			 Investigation Team to timely report the recommendations of the Investigation
			 Team to Congress so that Congress can quickly identify any outstanding issues
			 and determine a solution to protect residents of the United States.
				3.Establishment of
			 8/29 Investigation TeamThere
			 is established a bipartisan investigation team, to be known as the 8/29
			 Investigation Team (referred to in this Act as the Investigation
			 Team), to examine—
			(1)the events beginning on August 29, 2005;
			 and
			(2)each flood control and restoration project
			 that has been carried out—
				(A)since the date described in paragraph (1);
			 and
				(B)in the region in which those events
			 occurred.
				4.Membership
			(a)CompositionThe
			 Investigation Team shall be composed of 12 members, of whom—
				(1)2 members shall
			 be appointed by the President;
				(2)2 members shall
			 be appointed by the cochairpersons, in consultation with the Ranking Member, of
			 the Committee on Environment and Public Works of the Senate;
				(3)2 members shall
			 be appointed by the cochairpersons, in consultation with the Ranking Member, of
			 the Committee on Homeland Security and Governmental Affairs of the
			 Senate;
				(4)2 members shall
			 be appointed by the cochairpersons, in consultation with the Ranking Member, of
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives;
				(5)2 members shall
			 be appointed by the cochairpersons, in consultation with the Ranking Member, of
			 the Committee on Homeland Security of the House of Representatives; and
				(6)2 members shall
			 be appointed by the Governor of the State of Louisiana, subject to confirmation
			 by the Committee on Environment and Public Works of the Senate.
				(b)Cochairpersons
				(1)Election of
			 cochairpersonsThe Investigation Team shall, by a majority of the
			 members of the Investigation Team, elect 2 cochairpersons from among the
			 members of the Investigation Team.
				(2)Political
			 affiliationEach cochairperson elected by the members of the
			 Investigation Team under paragraph (1) shall not both be affiliated with the
			 same political party.
				(c)ProhibitionNo
			 elected official of the Federal Government shall serve as a member of the
			 Investigation Team.
			(d)Sense of
			 Congress regarding qualificationsIt is the sense of Congress
			 that individuals appointed to the Investigation Team should be—
				(1)prominent United
			 States citizens; and
				(2)individuals who
			 are nationally recognized for a significant depth of experience in professions
			 such as—
					(A)governmental
			 service;
					(B)engineering;
					(C)public
			 works;
					(D)wetlands
			 restoration;
					(E)public
			 administration;
					(F)disaster planning
			 and recovery; and
					(G)environmental
			 planning.
					(e)Meetings;
			 quorum; vacancies
				(1)Initial
			 meeting
					(A)In
			 generalIf, on the date that is 60 days after the date of
			 enactment of this Act, not more than 6 members of the Investigation Team have
			 been appointed under subsection (a), the members shall meet and, if necessary,
			 select temporary cochairpersons, who may begin the operations of the
			 Investigation Team, including the hiring of staff.
					(B)Review of
			 actionsEach action carried out by the Investigation Team under
			 subparagraph (A) shall be reviewed by the Investigation Team as soon as
			 practicable after the date on which the Investigation Team is comprised of not
			 less than 7 members.
					(2)Subsequent
			 meetingsAfter the initial meeting, the Investigation Team shall
			 meet at the call of each cochairperson or a majority of the members of the
			 Investigation Team.
				(3)Quorum7
			 members of the Investigation Team shall constitute a quorum.
				(4)VacanciesA
			 vacancy on the Investigation Team—
					(A)shall not affect
			 the powers of the Investigation Team; and
					(B)shall be filled
			 in the same manner as the original appointment was made.
					5.Duties of
			 Investigation TeamThe
			 Investigation Team shall—
			(1)review findings
			 and recommendations contained in all public and private studies conducted in
			 the aftermath of the levee failures in the State of Louisiana on or after
			 August 29, 2005, including, but not limited to—
				(A)the study
			 entitled The Federal Response to Hurricane Katrina and dated
			 February 2006;
				(B)the study
			 entitled Performance Review of FEMA’s Disaster Management Activities in
			 Response to Hurricane Katrina, numbered OIG–06–32, and dated March
			 2006;
				(C)the study
			 entitled A Failure of Initiative: Final Report of the Select Bipartisan
			 Committee to Investigate the Preparation for and Response to Hurricane
			 Katrina (Report No. 109–377) and dated February 15, 2006;
				(D)the study
			 entitled Hurricane Katrina: A Nation Still Unprepared (S. Rept.
			 109–322);
				(E)the study
			 entitled Interagency Performance Evaluation Task Force Report
			 and dated June 1, 2006;
				(F)the study
			 entitled Prioritizing America’s Water Resources, published by
			 the National Associations of Public Administrators, and dated February
			 2007;
				(G)the study
			 entitled The failure of the New Orleans Levee System during Hurricane
			 Katrina, published by Team Louisiana, and dated February 2007;
			 and
				(H)the study
			 entitled Investigation of the Performance of the New Orleans Flood
			 Protection Systems In Hurricane Katrina on August 29, 2005, published
			 by the Independent Levee Investigation Team, and dated July 31, 2006;
				(2)examine and
			 review the ongoing exposure of the United States to the flood control system
			 failures described in paragraph (1) and other potential future flood control
			 system failures; and
			(3)submit to the
			 President and Congress a report that contains recommendations for any necessary
			 legislative or regulatory change that will—
				(A)improve the
			 functioning of the Corps of Engineers to prevent a catastrophic flood control
			 system failure;
				(B)ensure proper
			 planning and review of Federal and State agencies to prevent such a failure in
			 the future;
				(C)provide for
			 environmental management and recovery during and after a disaster;
				(D)provide for the
			 identification of each party at the Federal, State, and local levels that was
			 responsible for each decision that helped cause the events of August 29, 2005;
			 and
				(E)outline each
			 proposal that is necessary to revise the management, planning, funding, and
			 oversight of levee, coastal restoration, and flood control projects that are
			 located in the disaster affected areas.
				6.Powers of
			 Investigation Team
			(a)In
			 general
				(1)Hearings and
			 evidenceIn carrying out the duties of the Investigation Team
			 under this Act, the Investigation Team, and any subcommittee or member acting
			 under the authority of the Investigation Team, may—
					(A)hold such
			 hearings and sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as the Investigation Team,
			 subcommittee, or member, as applicable, determines to be appropriate;
			 and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers, and
			 documents, as the Investigation Team, subcommittee, or member, as applicable,
			 determines to be appropriate.
					(2)Subpoenas
					(A)In
			 generalA subpoena issued under paragraph (1)(B)—
						(i)may
			 be issued under the signature of each cochairperson of the Investigation Team;
			 and
						(ii)may be served
			 by—
							(I)the chairperson
			 of any subcommittee created by a majority of the members of the Investigation
			 Team;
							(II)any member of
			 the Investigation Team designated by a majority of the members of the
			 Investigation Team; and
							(III)any person
			 designated by each cochairperson of the Investigation Team.
							(B)Applicability
			 of Revised StatutesSections 102 through 104 of the Revised
			 Statutes (2 U.S.C. 192 et seq.) shall apply in the case of a failure of any
			 witness to comply with a subpoena or to testify when summoned under authority
			 of this section.
					(b)ContractingThe
			 Investigation Team may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Investigation Team to
			 carry out the duties of the Investigation Team under this Act.
			(c)Information
			 from Federal agencies
				(1)In
			 generalThe Investigation Team may secure directly from a Federal
			 agency such information as the Investigation Team considers necessary to carry
			 out this Act.
				(2)Provision of
			 informationOn request of each cochairperson of the Investigation
			 Team, the head of the agency shall provide the information to the Investigation
			 Team.
				(d)Assistance from
			 Federal agencies
				(1)General
			 Services AdministrationThe Administrator of General Services
			 shall provide to the Investigation Team, on a reimbursable basis,
			 administrative support and other services to assist the Investigation Team in
			 carrying out the duties of the Investigation Team under this Act.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 under paragraph (1), any other Federal department or agency may provide to the
			 Investigation Team such services, funds, facilities, staff, and other support
			 services as the head of the department or agency determines to be appropriate
			 and in accordance with applicable law.
				(e)Postal
			 servicesThe Investigation Team may use the United States mails
			 in the same manner and under the same conditions as other agencies of the
			 Federal Government.
			(f)GiftsThe
			 Investigation Team may accept, use, and dispose of gifts or donations of
			 services or property.
			7.Staff of the
			 Investigation Team
			(a)Staff
				(1)In
			 generalThe cochairpersons of the Investigation Team may, without
			 regard to the civil service laws (including regulations), appoint and terminate
			 an executive director and such other additional personnel as are necessary to
			 enable the Investigation Team to perform the duties of the Investigation
			 Team.
				(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Investigation Team.
				(3)Compensation
					(A)In
			 generalExcept as provided in subparagraph (B), the
			 cochairpersons of the Investigation Team may fix the compensation of the
			 executive director and other personnel without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates.
					(B)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(b)Personnel as
			 Federal employees
				(1)In
			 generalThe executive director and any personnel of the
			 Investigation Team who are employees shall be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
				(2)Members of
			 Investigation TeamParagraph (1) shall not apply to any member of
			 the Investigation Team.
				(c)Detail of
			 Federal Government employees
				(1)In
			 generalAn employee of the Federal Government may be detailed to
			 the Investigation Team without reimbursement.
				(2)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
				(d)Consultant
			 servicesThe Investigation Team may procure the services of any
			 expert or consultant, in accordance with section 3109 of title 5, United States
			 Code, at a rate not to exceed the daily rate of pay of an individual occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			8.ReportNot later than 180 days after the date on
			 which all members of the Investigation Team are appointed under section 4(a),
			 the Investigation Team shall submit to the President and Congress a final
			 report that contains—
			(1)a detailed statement of the findings of the
			 Investigation Team; and
			(2)any recommendations of the Investigation
			 Team for legislative or administrative action that the Investigation Team
			 determines to be appropriate.
			9.TerminationThe Investigation Team shall terminate on
			 the date that is 60 days after the date on which the Investigation Team submits
			 the final report under section 8.
		10.Authorization
			 of appropriationsThere is
			 authorized to be appropriated $5,000,000 to carry out this Act.
		
